DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “LIGHT SOURCE DEVICE AND PROJECTION DISPLAY SYSTEM THEREOF,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Claim/s
Claims 1 and 18 are objected to because of the following informalities: “wavelength conversion device” on line 7 of claim 1 and line 8 of claim 18.  It appears that “wavelength conversion unit” was intended.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,156,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because panted claims 1-17 contain all claimed limitation/s found in pending claims 1-20.
Patented claims 1-17
Pending claims 1-20
1. A light source device, comprising: a first light source configured to emit first light; a wavelength conversion unit having at least two regions, wherein the at least two regions comprise a first region and a second region, the first region is configured to receive the first light, scatter the first light and then emit it, and the second region is configured to receive the first light and be excited to generate excited light; the first region and the second region emit the first light and the excited light in a time-sequence manner; a second light source configured to emit second light, wherein a wavelength range of the second light is within a wavelength range of the excited light; a light splitting-combining assembly configured to guide the first light, the excited light and the second light, so as to cause the first light to be incident on the at least two regions of the wavelength conversion unit in a time-sequence manner and cause the first light and the excited light which are emitted from the wavelength conversion unit and the second light to be converged and then be emitted in a same direction, wherein the excited light comprises light having a same color as the second light and light having a different color from the second light; the light splitting-combining assembly is configured to guide the first light from a first side of the wavelength conversion unit to the wavelength conversion unit, the wavelength conversion unit is configured to emit scattered first light from a second side different from the first side of the wavelength conversion unit, and the wavelength conversion unit is further configured to emit, from the first side of the wavelength conversion unit, excited light generated by excitation; the light splitting-combining assembly is configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit with the second light, and then combine, in wavelength, the light that has been combined in etendue with the light emitted from the second side of the wavelength conversion unit; wherein the light splitting-combining assembly comprises a light splitting element, a light guiding element and a light combining element; the light splitting element is disposed on an emission optical path of the first light and is configured to transmit the first light and reflecting light emitted from the first side of the wavelength conversion unit; the light guiding element is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element; the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit into one beam of light and then emit it in a same direction; and wherein the light guiding element comprises a reflecting element, the reflecting element comprises a transmitting region and a reflecting region, configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit with the second light.
1. A light source device, comprising:

a first light source configured to emit first light;

a wavelength conversion unit having at least one region, wherein the at least one region is configured to receive the first light and be excited to generate excited light;

a second light source configured to emit second light;

a light combining element, wherein the light combining element is configured to converge excited light emitted from the wavelength conversion device and the second light.
2. The light source device according to claim 1, wherein the wavelength conversion unit is configured to emit scattered first light to the light combining element and emit the excited light to the light splitting element.
2. The light source device according to claim 1, wherein the wavelength conversion unit has two regions, wherein the two regions comprise a first region and a second region, the first region is configured to scatter the first light and then emit it, and the second region is configured to receive the first light and be excited to generate excited light, wherein the first region and the second region emit the first light and the excited light in a time-sequence manner.
3. The light source device according to claim 2, wherein the light guiding element comprises a first reflecting element and a second reflecting element, the first light is transmitted from the light splitting element to be incident on the wavelength conversion unit, and the second light is transmitted from the second reflecting element into the light combining element; the first reflecting element is disposed on an optical path of at least a portion of excited light emitted by the light splitting element, and is configured to reflect at least the portion of the excited light into the second reflecting element; the second reflecting element comprises a third transmitting region and a second reflecting region, the third transmitting region is configured to transmit the second light into the light combining element, and the second reflecting region is configured to reflect at least a portion of excited light, that is reflected from the first reflecting element, to the light combining element.
3. The light source device according to claim 1, wherein a wavelength range of the second light is within a wavelength range of the excited light.
4. The light source device according to claim 1, further comprising a control unit, and the control unit is configured to control the first light source and the second light source to be turned on or turned off in a time-sequence manner.
4. The light source device according to claim 2, wherein further comprising a light splitting-combining assembly configured to guide the first light, the excited light and the second light, so as to cause the first light to be incident on the at least two regions of the wavelength conversion unit in a time-sequence manner and cause the first light and the excited light which are emitted from the wavelength conversion unit and the second light to be converged.
5. The light source device according to claim 4, wherein during one rotation cycle of the wavelength conversion unit, the control unit is configured to control the first light source to be maintained in a turned-on state in one cycle, and control the second light source to be in a turned-on state only during a period corresponding to a portion of the second region of the wavelength conversion unit.
5. The light source device according to claim 1, wherein the excited light comprises light having a same color as the second light and light having a different color from the second light.
6. The light source device according to claim 4, wherein the second region comprises at least a first sub-region and a second sub-region, the first sub-region is provided with a red fluorescent material, and the second sub-region is provided with a green fluorescent material; during one rotation cycle of the wavelength conversion unit, the control unit is configured to control the first light source to be maintained in a turned-on state in one cycle, and the control unit is configured to control the second light source to be in a turned-on state during a period corresponding to the first sub-region of the wavelength conversion unit and in the turned-on state during a period corresponding to a portion of the second sub-region of the wavelength conversion unit.
6. The light source device according to claim 1, wherein the light splitting-combining assembly comprises a light splitting element, a light guiding element and a light combining element;
the light splitting element is disposed on an emission optical path of the first light and is configured to transmit the first light and reflecting light emitted from the first side of the wavelength conversion unit;
the light guiding element is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element;
the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit into one beam of light and then emit it in a same direction.
7. The light source device according to claim 6, wherein driving current values of the first light source are different in time periods respectively corresponding to the first region of the wavelength conversion unit, the first sub-region of the wavelength conversion unit and the second sub-region of the wavelength conversion unit.
7. The light source device according to claim 6, wherein the light guiding element comprises a reflecting element, the reflecting element comprises a transmitting region and a reflecting region, configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit with the second light.
8. The light source device according to claim 1, wherein the second region comprises at least a first sub-region and a second sub-region, and the first sub-region and the second sub-region are respectively provided with different wavelength conversion materials.
8. The light source device according to claim 1, wherein an excitation amount of the excited light can be controlled by adjusting a driving current of the first light source.
9. The light source device according to claim 8, wherein the first sub-region is configured to receive the first light and be excited to generate excited light of a first wavelength range, and the excited light of the first wavelength range is transmitted from the first sub-region; the second sub-region is configured to receive the first light and be excited to generate excited light of a second wavelength range, and the excited light of the second wavelength range is reflected and emitted from the second sub-region or, the first sub-region is configured to receive the first light and be excited to generate excited light of a first wavelength range, the excited light of the first wavelength range and the second light are transmitted from the first sub-region, the second sub-region is configured to receive the first light and be excited to generate excited light of the second wavelength range, and the excited light of the second wavelength range is reflected and emitted from the second sub-region.
9. The light source device according to claim 1, wherein the wavelength conversion unit has at least one reflective region.
10. The light source device according to claim 9, wherein the second sub-region comprises a transmitting sub-region and a reflecting sub-region, the transmitting sub-region is configured to transmit the second light, and the reflecting sub-region is configured to reflect the excited light of the second wavelength range.
10. The light source device according to claim 1, wherein the at least one region is provided with yellow fluorescent material.
11. The light source device according to claim 1, further comprising a light filter unit, and the light filter unit is disposed in a direction of an emission light of the light splitting-combining assembly, and is configured to filter and emit the converged light.
11. The light source device according to claim 1, further comprising a control unit, and the control unit is configured to control the first light source and the second light source to be turned on or turned off in a time-sequence manner.
12. A light source device, comprising: a first light source configured to emit first light; a wavelength conversion unit having at least two regions, wherein the at least two regions comprise a first region and a second region, the first region is configured to receive the first light, scatter the first light and then emit it, and the second region is configured to receive the first light and be excited to generate excited light; the first region and the second region emit the first light and the excited light in a time-sequence manner; a second light source configured to emit second light, wherein a wavelength range of the second light is within a wavelength range of the excited light; a light splitting-combining assembly configured to guide the first light, the excited light and the second light, so as to cause the first light to be incident on the at least two regions of the wavelength conversion unit in a time-sequence manner and cause the first light and the excited light which are emitted from the wavelength conversion unit and the second light to be converged and then be emitted in a same direction, wherein the excited light comprises light having a same color as the second light and light having a different color from the second light; the light splitting-combining assembly is configured to guide the first light and the second light from a first side of the wavelength conversion unit to the wavelength conversion unit, the wavelength conversion unit is configured to emit scattered first light, the excited light having the same color as the second light, and the second light from a second side different from the first side of the wavelength conversion unit, and the wavelength conversion unit is configured to emit the excited light having the different color from the second light from the first side of the wavelength conversion unit; the light splitting-combining assembly is configured to combine the lights in wavelength, wherein the lights comprise light emitted from the first side of the wavelength conversion unit and light emitted from the second side of the wavelength conversion unit; wherein the light splitting-combining assembly comprises a light splitting element, a light guiding element and a light combining element; the light splitting element is disposed on an emission optical path of the first light and is configured to transmit the first light and the second light and reflecting light emitted from the first side of the wavelength conversion unit; the light guiding element is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element; the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit into one beam of light and then emit it in a same direction.
12. The light source device according to claim 6, wherein the wavelength conversion unit is configured to emit scattered first light to the light combining element and emit the excited light to the light splitting element or the light combining element.
13. The light source device according to claim 12, wherein the wavelength conversion unit is configured to emit scattered first light to the light combining element and emit at least a portion of the excited light to the light splitting element and emit a remaining portion to the light combining element.
13. The light source device according to claim 6, wherein the light guiding element comprises a first reflecting element and a second reflecting element, the first light is transmitted from the light splitting element to be incident on the wavelength conversion unit, and the second light is transmitted from the second reflecting element into the light combining element;
the first reflecting element is disposed on an optical path of at least a portion of excited light emitted by the light splitting element, and is configured to reflect at least the portion of the excited light into the second reflecting element.
14. The light source device according to claim 13, wherein the light splitting element comprises a first transmitting region, a second transmitting region, and a first reflecting region; the first light is transmitted from the first transmitting region into the wavelength conversion unit, the second light is transmitted from the second transmitting region into the wavelength conversion unit, and light emitted from the first side of the wavelength conversion unit is reflected by the first reflecting region to the light guiding element.
14. The light source device according to claim 13, wherein the second reflecting element comprises a third transmitting region and a second reflecting region, the third transmitting region is configured to transmit the second light into the light combining element, and the second reflecting region is configured to reflect at least a portion of excited light, that is reflected from the first reflecting element, to the light combining element.
15. A light source device, comprising: a first light source configured to emit first light; a wavelength conversion unit having at least two regions, wherein the at least two regions comprise a first region and a second region, the first region is configured to receive the first light, scatter the first light and then emit it, and the second region is configured to receive the first light and be excited to generate excited light; the first region and the second region emit the first light and the excited light in a time-sequence manner; a second light source configured to emit second light, wherein a wavelength range of the second light is within a wavelength range of the excited light; a light splitting-combining assembly configured to guide the first light, the excited light and the second light, so as to cause the first light to be incident on the at least two regions of the wavelength conversion unit in a time-sequence manner and cause the first light and the excited light which are emitted from the wavelength conversion unit and the second light to be converged and then be emitted in a same direction, wherein the excited light comprises light having a same color as the second light and light having a different color from the second light; the light splitting-combining assembly is configured to guide the first light and the second light from a first side of the wavelength conversion unit to the wavelength conversion unit, the wavelength conversion unit is configured to emit scattered first light, the excited light having the same color as the second light, and the second light from the first side of the wavelength conversion unit, and the wavelength conversion unit is configured to emit the excited light having the different color from the second light from a second side different from the first side of the wavelength conversion unit; the light splitting-combining assembly is configured to combine the lights emitted from the first side and the second side of the wavelength conversion unit; wherein the light splitting-combining assembly comprises a light splitting element, a light guiding element and a light combining element; the light splitting element is disposed on an emission optical path of the first light and is configured to transmit the first light and the second light and reflecting light emitted from the first side of the wavelength conversion unit; the light guiding element is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element; the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit into one beam of light and then emit it in a same direction.
15. The light source device according to claim 11, wherein during one rotation cycle of the wavelength conversion unit, the control unit is configured to control the first light source to be maintained in a turned-on state in one cycle, and control the second light source to be in a turned-on state only during a period corresponding to a portion of the second region of the wavelength conversion unit.
16. The light source device according to 15, wherein the wavelength conversion unit is configured to emit scattered first light to the light splitting element and emit at least a portion of the excited light to the light splitting element and emit a remaining portion to the light combining element.
16. The light source device according to claim 11, wherein further comprising two regions, the two regions are provided with two different color fluorescent materials;
during one rotation cycle of the wavelength conversion unit, the control unit is configured to control the first light source to be maintained in a turned-on state in part of one cycle, and
the control unit is configured to control the second light source to be in a turned-on state during a period corresponding to one of the two regions.
17. A projection display system, comprising a light source device, the light source device comprising: a first light source configured to emit first light; a wavelength conversion unit having at least two regions, wherein the at least two regions comprise a first region and a second region, the first region is configured to receive the first light, scatter the first light and then emit it, and the second region is configured to receive the first light and be excited to generate excited light; the first region and the second region emit the first light and the excited light in a time-sequence manner; a second light source configured to emit second light, wherein a wavelength range of the second light is within a wavelength range of the excited light; a light splitting-combining assembly configured to guide the first light, the excited light and the second light, so as to cause the first light to be incident on the at least two regions of the wavelength conversion unit in a time-sequence manner and cause the first light, the excited light which is emitted from the wavelength conversion unit and the second light to be converged and then be emitted in a same direction, wherein the excited light comprises light having a same color as the second light and light having a different color from the second light; the light splitting-combining assembly is configured to guide the first light from a first side of the wavelength conversion unit to the wavelength conversion unit, the wavelength conversion unit is configured to emit scattered first light from a second side different from the first side of the wavelength conversion unit, and the wavelength conversion unit is further configured to emit, from the first side of the wavelength conversion unit, excited light generated by excitation; the light splitting-combining assembly is configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit with the second light, and then combine, in wavelength, the light that has been combined in etendue with the light emitted from the second side of the wavelength conversion unit; wherein the light splitting-combining assembly comprises a light splitting element, a light guiding element and a light combining element; the light splitting element is disposed on an emission optical path of the first light and is configured to transmit the first light and reflecting light emitted from the first side of the wavelength conversion unit; the light guiding element is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element; the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit into one beam of light and then emit it in a same direction; and wherein the light guiding element comprises a reflecting element, the reflecting element comprises a transmitting region and a reflecting region, configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit with the second light.
17. The light source device according to claim 1, further comprising a light filter unit, and
the light filter unit is disposed in a direction of an emission light of the light combining element, and is configured to filter and emit the converged light.

18. A projection display system, comprising a light source device, wherein the light source device, comprising:
a first light source configured to emit first light;
a wavelength conversion unit having at least one region, wherein the at least one region is configured to receive the first light and be excited to generate excited light;
a second light source configured to emit second light;
a light combining element, wherein the light combining element is configured to converge excited light emitted from the wavelength conversion device and the second light.

19. The projection display system according to claim 18. wherein an excitation amount of the excited light can be controlled by adjusting a driving current of the first light source.

20. The projection display system according to claim 18, further comprising a control unit, and the control unit is configured to control the first light source and the second light source to be turned on or turned off in a time-sequence manner.



Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hsieh (US 20150316775 A1).
Regarding claims 1 and 18, Hsieh teaches a projection display system (Fig. 1-7), comprising a light source device, wherein the light source device, comprising: a first light source (LS1) configured to emit first light (B1); a wavelength conversion unit (M1) having at least one region, wherein the at least one region is configured to receive the first light (B1) and be excited to generate excited light (B2/B3); a second light source (LS2) configured to emit second light (B4); a light combining element (BC1, BC1’), wherein the light combining element (BC1, BC1’) is configured to converge excited light (B2/B3) emitted from the wavelength conversion device and the second light (B4).
Regarding claim 2, Hsieh further teaches the wavelength conversion unit (M1) has two regions, wherein the two regions comprise a first region (M1a) and a second region (M1b/c), the first region (M1a) is configured to scatter the first light (B1) and then emit it [0042], and the second region (M1b/c) is configured to receive the first light (B1) and be excited to generate excited light (B2/B3; [0041]), wherein the first region (M1a) and the second region (M1b/c) emit the first light (B1) and the excited light (B2/B3) in a time-sequence manner.
Regarding claim 3, Hsieh further teaches a wavelength range (red) of the second light (B4; [0044]) is within a wavelength range (yellow) of the excited light (B2/B3; [0041], [0042]).
Regarding claim 4, Hsieh further teaches a light splitting-combining assembly (BC1, BC1’, BC2, BC3, R1 and/or R2) configured to guide the first light (B1), the excited light (B2/B3) and the second light (B4), so as to cause the first light (B1) to be incident on the at least two regions of the wavelength conversion unit (M1) in a time-sequence manner and cause the first light (B1) and the excited light (B2/B3) which are emitted from the wavelength conversion unit (M1) and the second light (B4) to be converged (Fig. 1, and 5-7).
Regarding claim 5, Hsieh further teaches the excited light (B2/B3) comprises light having a same color as the second light (B4) and light having a different color from the second light (B4; [0041]-[0044]).
Regarding claims 8 and 19, Hsieh further teaches an excitation amount of the excited light (B2/B3) can be controlled by adjusting a driving current of the first light source (LS1; [037]).
Regarding claim 9, Hsieh further teaches the wavelength conversion unit (M1) has at least one reflective region (Fig. 3; [0012], [0040]-[0044]).
Regarding claim 10, Hsieh further teaches the at least one region is provided with yellow fluorescent material ([0041]-[0042]).
Regarding claims 11 and 20, Hsieh further teaches a control unit, and the control unit is configured to control the first light source (LS1) and the second light source (LS2) to be turned on or turned off in a time-sequence manner ([0044]).
Regarding claim 15, Hsieh further teaches one rotation cycle of the wavelength conversion unit (M1), the control unit is configured to control the first light source (LS1) to be maintained in a turned-on state in one cycle ([0041]), and control the second light source (LS2) to be in a turned-on state only during a period corresponding to a portion of the second region (M1b/c) of the wavelength conversion unit (M1; [0044]).
Regarding claim 16, Hsieh further teaches two regions provided with two different color fluorescent materials ([0040]); during one rotation cycle of the wavelength conversion unit (M1), the control unit is configured to control the first light source (LS1) to be maintained in a turned-on state in part of one cycle ([0041]), and the control unit is configured to control the second light source (LS2) to be in a turned-on state during a period corresponding to one of the two regions ([0044]).
Regarding claim 17, Hsieh further teaches a light filter unit (M2), and the light filter unit (M2) is disposed in a direction of an emission light of the light combining element (BC1, BC1’), and is configured to filter and emit the converged light (Fig. 1 and 5-7; [0049]-[0056]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Kurosaki (US 20100328632 A1).
Regarding claim 6, Hsieh further teaches the light splitting-combining assembly (BC1, BC1’, BC2, BC3, R1 and/or R2) comprises a light splitting element, a light guiding element and a light combining element.
Hsieh does not teach the light splitting element is disposed on an emission optical path of the first light (B1) and is configured to transmit the first light (B1) and reflecting light emitted from the first side of the wavelength conversion unit (M1); the light guiding element (R1 and/or R2) is configured to guide the light, that is emitted from the light splitting element after being reflected, to the light combining element; the light combining element is configured to converge light guided-in by the light guiding element and light emitted from the second side of the wavelength conversion unit (M1) into one beam of light and then emit it in a same direction.
Kurosaki teaches the light splitting element (1) is disposed on an emission optical path of the first light (L) and is configured to transmit the first light (L) and reflecting light emitted from the first side of the wavelength conversion unit (71); the light guiding element (two of 2, 3 and 4) is configured to guide the light, that is emitted from the light splitting element (1) after being reflected, to the light combining element (the other of 4, 3, or 2); the light combining element (the other of 4, 3, or 2) is configured to converge light guided-in by the light guiding element (two of 2, 3 and 4) and light emitted from the second side of the wavelength conversion unit (71) into one beam of light and then emit it in a same direction (Fig. 6A-6F).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hsieh with Kurosaki; because it is a design choice or simple rearrangement of parts.  Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Regarding claim 7, the combination of Hsieh and Kurosaki consequently results in the light guiding element (BC2 of Hsieh) comprises a reflecting element (BC2 of Hsieh), the reflecting element comprises a transmitting region (transmitting surface) and a reflecting region (reflecting surface on the opposite side), configured to combine, in etendue, the light emitted from the first side of the wavelength conversion unit (M1) with the second light (B4).
Regarding claim 12, Hsieh, as modified by Kurosaki, further teaches the wavelength conversion unit (M1) is configured to emit scattered first light (B1) to the light combining element (BC1, BC1’) and emit the excited light (B2/B3) to the light splitting element or the light combining element (BC1, BC1’).
Regarding claim 13, the combination of Hsieh and Kurosaki consequently results in the light guiding element (3 and/or 4 of Kurosaki) comprises a first reflecting element (3 of Kurosaki) and a second reflecting element (4 of Kurosaki), the first light (L of Kurosaki) is transmitted from the light splitting element (1 of Kurosaki) to be incident on the wavelength conversion unit (71 of Kurosaki), and the second light (B4 of Hsieh) is transmitted from the second reflecting element (BC2 of Hsieh) into the light combining element (BC1 of Hsieh); the first reflecting element (3 of Kurosaki) is disposed on an optical path of at least a portion of excited light emitted by the light splitting element (1 of Kurosaki), and is configured to reflect at least the portion of the excited light into the second reflecting element (4; Fig. 6C of Kurosaki); 
Regarding claim 14, the combination of Hsieh and Kurosaki consequently results in the second reflecting element (BC2 of Hsieh) comprises a third transmitting region (transmitting surface) and a second reflecting region (reflecting surface on the opposite side), the third transmitting region (transmitting surface) is configured to transmit the second light (B4 of Hsieh) into the light combining element (BC1 of Hsieh), and the second reflecting region (reflecting surface on the opposite side) is configured to reflect at least a portion of excited light (B2/B3 of Hsieh), that is reflected from the first reflecting element (R1 of Hsieh), to the light combining element (BC1 of Hsieh).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20180231879 A1, US 20170111620 A1, US 2016002607 A1, US 20130250253 A1, US 20120026472 A1, and US 20100328554 A1, disclose an illumination system in a projector using a wavelength conversion wheel and an auxiliary or supplemental light source.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882